Citation Nr: 0503273	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to May 1947.  
He died in November 2000.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which denied 
the appellant's claim for service connection for the cause of 
the veteran's death due to a service-connected disability or 
one for which he was receiving compensation as if service 
connected under 38 U.S.C.A. § 1151 (West 2002).

For the reasons explained below, the claim must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159 (2004); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  In this case the information 
concerning the VCAA concerned establishing service 
connection, not service connection for the cause of the 
veteran's death.  The Board cannot correct this defect.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse...."  To establish service connection for the cause of 
a veteran's death, the evidence must show that a disability 
that either was incurred in or aggravated by service, was 
either a principal or contributory cause of death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in 
producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2004).

At the time of his death, the veteran was service-connected 
for conversion reaction, tonsillitis, and a deviated septum.  
In addition, the veteran suffered from two disabilities for 
which he was being compensated under 38 U.S.C.A. § 1151 (West 
2002), which provides for compensation for a disability as if 
it were service-connected where, among other criteria, the 
disability was caused by VA treatment.  Those disabilities 
were enterocutaneous fistula and DJD of the lumbar spine.

In the April 2002 NOD, the appellant's representative argued 
that the enterocutaneous fistula contributed to and/or 
hastened the veteran's death.  As 38 U.S.C.A. § 1151 (West 
2002) provides for compensation for qualifying disabilities 
as if they are service-connected, these disabilities, as well 
as those directly related to service, can serve as the basis 
of a claim for service connection for the cause of a 
veteran's death.

The death certificate states the immediate cause of death as 
bronchiopneumonia and emphysema, due to or as a consequence 
of pulmonary thromboembolism.  In explaining the cause of 
death in lay terms, the November 2000 autopsy report stated 
that the immediate cause of the veteran's death was from 
pulmonary thromboembolism, meaning that clotted blood, most 
likely originating in the veins of the legs, was transported 
to the large blood vessels supplying the lungs and obstructed 
these vessels.  This complicated a breathing status already 
compromised by the combined effects of severe pneumonia and 
emphysema.  The combined result of all of these processes 
left the veteran's lungs incapable of delivering adequate 
oxygen to his tissues.

As indicated in the November 1996 and September 1997 VA 
examinations, and the VA treatment records, the veteran 
underwent an October 1995 radical cystoprostatectomy after 
being diagnosed with bladder and prostate cancer.  One of the 
complications of this surgery was a persistent postoperative 
enterocutaneous fistula, for which the veteran was granted 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) in a December 1997 rating decision.

The veteran was admitted to a VA hospital in November 2000.  
The discharge summary for the period October to November 2000 
listed the chief complaint as COPD exacerbation.  The past 
medical history included status post resection with ileal 
conduit complicated by enterocutaneous fistula.  The veteran 
was alert and oriented and not in acute distress on 
examination.  The presumed diagnosis was aspiration pneumonia 
and the veteran was started on Zosyn.  The discharge summary 
noted that the veteran stopped taking fluids orally and was 
started on a nasogastric feeding tube, which he initially 
tolerated very well but which was stopped after the veteran 
started having a large amount of nasogastric aspirate.  
Significantly, immediately after this description, the 
discharge summary reads: "Initially GI refused to place a 
PEG (percutaneous endoscopic gastrostomy) tube because the 
patient had enterocutaneous fistula and urine drainage bag at 
the abdominal site."

The above evidence, especially the last sentence, indicates 
that the veteran's enterocutaneous fistula may possibly have 
contributed to his death by impeding the treatment for the 
complications of the combined effects of the pneumonia, 
emphysema, and pulmonary thromboembolism that caused his 
death.  Because the enterocutaneous fistula must be treated 
the same as a disability more directly related to service, 
and the evidence reflects that the veteran's death may be 
associated with it, a VA opinion must be obtained as to this 
possible relationship.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159 (2004).  The Board cannot render its own 
determination as to this medical question.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Consequently, there 
must be a remand for a VA medical opinion addressing this 
issue.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  This 
includes informing the appellant of any 
information or evidence not of record 
that is necessary to substantiate her 
claim for service connection for the 
cause of death, and explaining which 
party is responsible for gathering which 
information or evidence.  The appellant 
should also be asked to submit any 
relevant information or evidence in her 
possession concerning her claim.  
38 C.F.R. § 3.159 (2004).

2.  After any additional evidence has 
been obtained, the RO should request a 
medical opinion from a VA physician 
regarding the etiology of the veteran's 
death.  The claims folder must be made 
available to the physician, and the VA 
physician is asked to indicate that he or 
she has reviewed the claims folder.

The physician should indicate whether the 
veteran's enterocutaneous fistula 
contributed substantially or materially 
to his death, combined with other 
disorders to cause his death, or aided or 
lent assistance to the production of 
death.  The examiner should be asked to 
review the sentence in the November 2000 
discharge summary quoted above, as to the 
refusal to place a PEG tube because of 
the enterocutaneous fistula.  The 
physician should also review all of the 
medical evidence in the claims file and 
indicate whether any other service-
related disorder, or one for which the 
veteran was entitled to compensation 
under 38 U.S.C.A. § 1151 (West 2002), was 
a "contributory cause" of the veteran's 
death as that term is defined in the 
applicable law and regulations.

If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

3.  The RO should then review the 
additional evidence submitted and 
readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.  When this 
development has been completed, and if 
the benefits sought are not granted, the 
case should be returned to the Board for 
further appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case 
(SSOC).

No action by the appellant is required until she receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  The 
appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



